Opinion issued January 14, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00785-CR
                             ———————————
                      IN RE DEVIN PAUL COLE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Devin Paul Cole, incarcerated and acting pro se, has filed a petition

for writ of mandamus, requesting that this Court order his indictment to be

“[d]ismissed with [p]rejudice for [v]iolating the [p]robable [c]ause [p]rovisions of

the 4th Amendment and [Texas Constitution] Article 1 § 9 and Lomas v. Harris

County.”1 Relator also requests “a [m]istrial and [f]inding of [p]rosecutorial and

1
      Relator states that he refers to the Lomas v. Harris County consent decree of 2017.
      He does not attach the consent decree or include a citation for it.
[j]udicial [m]isconduct”; a release from confinement; and an order “showing [n]o

[p]robable [c]ause and a [c]lear [v]iolation of the 4th Amendment and Article 1

§ 9.”       He seeks mandamus relief against respondent, the Honorable Abigail

Anastasio, Harris County District Attorney Kim Ogg, and three assistant Harris

County district attorneys, asserting that they violated their ministerial duties “to not

violate federal law, state law, the Texas Constitution and the Constitution of the

United States of America, specifically the Fourth Amendment . . . and the

Fourteenth Amendment” and to honor the Lomas v. Harris County consent decree.

        We deny the petition for writ of mandamus.2

        First, relator’s petition does not comply with the requirements enumerated in

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4; 52.3(a)–(d), (g),

(h), (k).

        Second, there is no showing that the trial court refused to rule on any motion

from which relator seeks relief here.3 See O’Connor v. First Court of Appeals, 837


2
        The underlying case is The State of Texas v. Devin Paul Cole, Cause No. 1666250,
        pending in the 184th District Court of Harris County, Texas, the Honorable
        Abigail Anastasio presiding.
3
        Relator states that he and his previous attorney filed “numerous written motions”
        seeking disclosure of materials to which relator is entitled under Brady v.
        Maryland, 373 U.S. 83 (1963). See In re State of Texas, 605 S.W.3d 721, 725
        (Tex. App.—Houston [1st Dist.] 2020, orig. proceeding) (“The United States
        Supreme Court in Brady held that the suppression by the prosecution of evidence
        favorable to the accused upon request violates due process where the evidence is
        material either to guilt or to punishment, irrespective of the good faith or bad faith
        of the prosecution.” (internal quotations omitted)). Relator does not assert that the
                                              2
S.W.2d 94, 97 (Tex. 1992) (to obtain mandamus relief, relator must show

respondent had legal duty to perform non-discretionary act, relator made demand

for performance, and respondent refused). Relator states that at a November 3,

2020 hearing, he filed a “Motion to Dismiss Indictment Under Lomas v. Harris

County and the Fourth Amendment – No Probable Cause Affidavit[s] Sworn to

Under Oath or Affirmation,” the motion was file-stamped, and he “verbally

[m]otioned the [trial] [c]ourt” to dismiss the indictment.           The motion is not

included in the mandamus record.4

      Third, the appendix attached to relator’s petition for writ of mandamus does

not satisfy the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(k)(1)

(requiring original proceedings to be filed with appendix that contains “a certified

or sworn copy of any order complained of, or any other document showing the

matter complained of”); TEX. R. APP. P. 52.7(a) (requiring relator to file with his


      trial court failed to rule on any of the “numerous written motions” but complains,
      rather, that the Harris County district attorney’s office did not produce all the
      materials to which he is entitled.
4
      Even assuming that relator’s November 3, 2020 motion was properly filed and the
      trial court has yet to rule on it, mandamus relief is still not necessarily warranted.
      See In re Dong Sheng Huang, 491 S.W.3d 383, 385 (Tex. App.—Houston [1st
      Dist.] 2016, orig. proceeding) (“[T]he party demanding a ruling must set its
      request either for submission or a hearing.”); see also In re The Shredder Co.,
      L.L.C., 225 S.W.3d 676, 679 (Tex. App.—El Paso 2006, no pet.) (“A trial court
      commits a clear abuse of discretion when it refuses to rule on a pending motion
      within a reasonable amount of time. What is considered a reasonable amount of
      time is dependent upon the circumstances of each case.” (internal citations
      omitted)).

                                            3
petition “a certified or sworn copy of every document that is material to the

relator’s claim for relief and that was filed in any underlying proceeding”). The

documents attached to relator’s petition are unsworn and do not include relator’s

November 3, 2020 motion or reflect a request by relator for a ruling on his

November 3, 2020 motion or any other motion.5 In the absence of an adequate

appendix and record, this Court cannot evaluate the merits of relator’s petition.

See In re McCreary, No. 12-15-00067-CR, 2015 WL 1395783, at *1 (Tex. App.—

Tyler Mar. 25, 2015, orig. proceeding) (mem. op., not designated for publication)

(“Without an appendix and a record, we are unable to determine that [r]elator is

entitled to mandamus relief.”).

      Finally, this Court lacks authority to issue a writ of mandamus against a

district attorney or assistant district attorneys. Garner v. Gately, 909 S.W.2d 61,


5
      Relator’s appendix is comprised of four Houston Chronicle newspaper articles; a
      motion and order for admission pro hac vice for a Washington D.C. attorney in
      Cause No. 4:19-cv-00226 in the Southern District of Texas; an order signed in
      Civil Action No. H-19-226 in the Southern District of Texas; an unidentified
      February 27, 2020 Houston Police Department administrative document
      (identified by relator as an offense report) that purportedly pertains to relator’s
      arrest and contains unidentified handwritten notes; relator’s indictment; real party
      in interest’s notice of intent to use expert testimony; real party in interest’s motion
      to disclose experts; an order in Civil Action No. 4:20-cv-2490 in the Southern
      District of Texas granting relator’s motion to proceed in forma pauperis; a July 27,
      2020 letter to relator from attorney Thomas J. Lewis advising him that the trial
      court ordered a psychiatric evaluation in the underling litigation; a March 10, 2020
      letter to relator from attorney Thomas J. Lewis in response to correspondence
      from relator; an order signed by the prosecutor and defense counsel appointing
      Thomas J. Lewis as relator’s counsel; and an April 3, 2020 letter from Thomas J.
      Lewis to relator regarding discovery.

                                             4
62 (Tex. App.—Waco 1995, orig. proceeding); see also In re Mays, No.

11-14-00310-CR, 2014 WL 6603371, at *1 (Tex. App.—Eastland Nov. 20, 2014,

orig. proceeding) (mem. op., not designated for publication). This Court has

jurisdiction to issue a writ of mandamus against “a judge of a district or county

court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b)(1).

      Accordingly, we deny relator’s petition for writ of mandamus. All pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Hightower, Countiss, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5